Citation Nr: 1109841	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis.

2.  Entitlement to a higher initial evaluation for degenerative disc disease of the cervical spine with chronic cervical dorsal strain/sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1963 to April 1964, and from April 1980 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously REMANDED in September 2009, to afford the Veteran additional notification, as well as for an examination.  He failed to report for the examination.  The Board observes, however, that it appears that the notice to report for the examination, as well as other correspondence from VA, was sent to an obsolete address.

According to a report of contact dated in May 2007, the Veteran had called that day, stating he just received a March 2007 notice from the VA.  He said his address had changed, and he provided a new address.  Although the statement of the case was sent to this new address, all subsequent correspondence, including the notice to report for an examination, has been sent to the old address.  This old address was provided by the representative in a June 2007 statement accepted in lieu of a Form 9, but there is no indication that the representative had received updated information after the Veteran's notice to VA of his address change in May 2007.  In this regard, he has not responded to any correspondence sent to the old address after this date.  In any event, notice means written notice sent to a claimant at his latest address of record.  38 C.F.R. § 3.1(q) (2010).  In this case, the latest address is the address he provided in May 2007.  In view of the time that has elapsed since that date, the RO should make reasonable attempts to verify the Veteran's current address before sending correspondence.  He should then be furnished copies of all post-May 2007 correspondence sent to the old address in connection with the appeal, including the Board REMAND, and scheduled for an examination.

Accordingly, the case is REMANDED for the following actions:

1.  Verify whether the address reported by the Veteran on the contact report dated May 31, 2007 is still the Veteran's current address.  If that is the correct address, send the Veteran copies of all correspondence sent by VA to the old address after May 31, 2007.  If the address reported by the Veteran in the May 2007 contact report is no longer valid, make reasonable attempts to ascertain his current address, and send copies of the correspondence to that address, including the VCAA notice letter that complies with the Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Ask the veteran to identify all sources of treatment or evaluation he has received for his low back and cervical spine disabilities since February 2005.  With any necessary authorization by the Veteran, secure copies of complete records of the treatment or evaluation from all sources identified.

3.  Arrange for a VA examination of the Veteran by an appropriate medical professional to determine the current severity of the Veteran's lumbar and cervical spine disabilities.  The Veteran's claims folder should be made available for review by the examiner in conjunction with the examination.  Any indicated tests (including range of motion studies) should be performed.  The examiner should specifically note whether the veteran has any functional loss due to pain, weakness, fatigue and/or incoordination.  The examiner should also comment on the extent of any neurological impairment associated with either the low back or cervical spine disability.  In addition, the examiner should comment on the extent of any incapacitating episodes (requiring bedrest prescribed by a physician) associated with either the low back or cervical spine disability.

4. The RO should then readjudicate the claims.  If they remain denied, the RO should issue an appropriate supplemental statement of the case and provide the veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

